Guerra, J.
Rufus Morgan was found guilty of carrying a pistol without a license. He excepts to the overruling of his motion for new trial. “On the trial of one charged with a violation of the act approved August 13, 1910 (Acts 1910, p. 134), which prohibits the carrying of a pistol without having obtained the prescribed license, the State makes a prima facie case, authorizing conviction, on proof that the accused carried a pistol about his *673person, and proof of the necessary jurisdictional facts, when it does not appear from any of the testimony introduced that he was at his home or at his place of business when he was carrying the pistol.” Harris v. State, 14 Ga. App. 521 (81 S. E. 587). “The carrying of the pistol is the corpus delicti of the statutory offense of unlawfully carrying a pistol without having obtained the license prescribed by law. Proof of the corpus delicti is essential to authorize a conviction of crime.” Brown v. State, 15 Ga. App. 484 (83 S. E. 890). However, “proof that a person had in his possession a pistol may be shown circumstantially, as well as by direct evidence. Testimony that a person shot another, that the noise of the explosion was that ordinarily made by a pistol, and that immediately thereafter a hole was discovered in the body of the person shot, which was such as would ordinarily be made by a pistol bullet, was sufficient to authorize a finding that at the time the shot was fired the person shooting had a pistol in his possession.” Williams v. State, 12 Ga. App. 84 (76 S. E. 785). The evidence in the present ease was that Cape Morgan was shot. The wound indicated that it was made from a pistol or rifle. The shooting occurred about one hundred j^ards from a church, known as Hopewell Church, in Putnam County. The sound of the shots indicated that they came from a pistol. The defendant did not live on or own any land within two miles of this church. About that time, Dr. Olodfelter treated Cape Morgan for a wound that looked as if it were made by a bullet from a pistol. A witness testified: “The defendant told me in the conversation in jail that this boy Cape was after him, had started towards him, and said he shot at him and missed him, and said he kept coming on him, and he shot again and the shot hit him. He told me he shot at him with a pistol. He said the shooting took place down across the road, in the edge of the woods from the church; that is, from Hopewell Church. That is in Putnam County.” Under the above decisions the evidence was sufficient to support the verdict, and the judge did not err in overruling the motion for new trial. The special grounds of the motion are largely elaborations of the general grounds. They are covered by the rulings on the general grounds, and are otherwise without merit.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.